DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 8818484. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method assessing bone condition by obtaining image of bone, defining two or more regions of interest, analyzing the ROIs to obtain measurements for bone microarchitecture and bone macro-anatomy parameters and generating the parameter map from the measurements. The patented claims furthermore include combining parameters into a numerical index and comparing the numerical index against a reference database. Therefore, the patented claims are an obvious  variation of the current application claim.
4.	 Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,5, 6, and 12 of U.S. Patent No.7995822. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of predicting a fracture path by obtaining image comprising bone, define two or more regions of interest in the image, and analyzing a plurality of positions in the ROIs to determine bone microarchitecture or bone macro-anatomy, or biomechanical parameters. The patented claims further include creating a parameter map, and predicting fracture path by generating a composite parameter map from two or more parameter maps and analyzing the composite parameter map to identify fracture paths. The patent claims are more specific in the method steps in defining a first and second window in the ROI and analyzing the first and second window to determine values .
5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8260018. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of predicting a fracture path by obtaining image comprising bone, define two or more regions of interest in the image, and analyzing a plurality of positions in the ROIs to determine bone microarchitecture or bone macro-anatomy, or biomechanical parameters. The patented claims further include creating a parameter map, and predicting fracture path by generating a composite parameter map from two or more parameter maps and analyzing the composite parameter map to identify fracture paths. The patent claims are more specific in the method steps in determining local minima or maxima in each parameter map. Therefore the patented claims are more specific than the current application claim and anticipate the claim of current application.
6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, 5, 11 and 17 of U.S. Patent No. 8781191. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of deriving information regarding one or more bone parameters, defining two or more regions of interest, analyzing the ROIs to determine one or more parameters from bone microarchitecture and bone macro-anatomy, and generating parameter map. The patented claims are also directed to generating multiple parameter maps and analyzing overlapping ROIs. Therefore, the patented claims are more specific than current application claim and anticipates current claim.
7.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, 6, and 7 of U.S. Patent No. 9155501. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of deriving information regarding one or .
8.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 7664298. Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of predicting a fracture path by obtaining image comprising bone, define two or more regions of interest in the image, and analyzing a plurality of positions in the ROIs to determine bone microarchitecture or bone macro-anatomy, or biomechanical parameters. The patented claims further include creating a parameter map, and predicting fracture path by generating a composite parameter map from two or more parameter maps and analyzing the composite parameter map to identify fracture paths. The patent claims are more specific in the method steps in analyzing the ROIs electronically and for each analyzed parameter, assigning electronically a value from each ROI to its respective position creating a parameter map for each analyzed parameter. Therefore the patented claims are more specific than the current application claim and anticipate the claim of current application.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wehrli et al. (6975894) in view of Ascenzi (20020082779) and further in view of Love (20020176619). Wehrli et al. teach a method of trabecular bone image analysis for the assessment of osteoporosis (col. 8 lines 3-13). Wehrli et al. teach obtaining X-ray images of the bone of a subject or other modalities to obtain electronic images (col. 4 lines 44-54). Wehrli et al. teach defining two or more regions of interest in the image where the regions may be rods and plates referring to the gray scale image representation of trabecular structures and curves and surfaces referring to their surface skeleton counterparts (col. 4 lines 64-67). Wehrli et al. teach deriving various parameters to determine patient’s risk of developing osteoporotic fractures (col. 4 lines 59-61). Wehrli et al. teach determining parameters such as bone microarchitecture to quantitatively characterize the trabecular bone network (col. 5 lines 9-12). The regions of interest or voxels may be overlapping or adjacent (fig. 1, col. 8 lines 38-43). The reference teaches that the voxels of bone may be positioned at regular intervals in the image or at irregular intervals in the image adjacent to non-bone regions (as shown in Table 2). Wehrli et al. teach obtaining 3D images and 2D images of the bone (col. 5 lines 5-9) and deriving micro-architectural indices of trabecular bone to quantitatively characterize trabecular bone network (col. 5 lines 9-12). The parameters may be specific to the micro-images referring to the micro-architecture (col. 5 lines 28-35). The parameters may also be specific to overall anatomy or macroanatomy such as the overall voxel or 3D region of interest (col. 6 lines 1 -8) where the voxels are separated into two sets for bone and marrow (col. 8 lines 44-46). Wehrli et al. teach generating a map of the bone parameters and identifying regions of the image that exhibit similar parameter characteristics and produces bone volume fraction maps which are thresholded, and skeletonized to a surface representation before topological classification (col. 14 lines 51-57). Therefore, Wehrli et al. teach obtaining several high resolution maps of various voxels or regions of interest and identifying or classifying regions within the voxels to characterize the trabecular network (col. 15 lines 14-28). The morphologies represented by the voxels or regions or interest may be rod-like to plate-like .  
Wehrli et al. do not explicitly teach of determining bone macro-anatomy parameters. In the same field of endeavor Ascenzi teaches a method for obtaining information regarding one or more bone parameters of a subject by obtaining an image of the bone of the subject or generating a model to define various regions of interest and analyzing the regions of interest to determine bone microarchitecture or microstructure and bone macro-structural properties bone macro-anatomy [0036, 0050]. Ascenzi therefore teaches producing a model or image where the bone structure regions of interest are defined from the microstructural level and proceeding through the macro-structure [0050]. Ascenzi teaches determining biomechanical parameters of the bone of the subject [0051,0054, 0071], Ascenzi teaches obtaining an x-ray image [0090]. Ascenzi teaches obtaining a three-dimensional image model [0094], Ascenzi teaches method of predicting a fracture path by generating a finite element model [0050], applying force vectors that would occur during a fracture incident and determining minimum forces required for fracture to occur to estimate the risk of fracture [0052], Ascenzi therefore teaches generating a finite element model which allows for assessment of the mechanical properties of 
The previous references do not explicitly teach of providing a spatial distribution in matrix form of the measurements.  In a related field of endeavor Love teaches of a system and method for analysis of images using image values to create multi-dimensional model of the image [0002].  Love teaches of the analysis images to allow viewer to see changes associated with bone density, structure associated with arthritis and osteoporosis where comparison of the region of analysis with a similar region of the source image makes it clear that the intensity of grayscale values associated with bone loss are not visually detectable in the source image [0233, 0245].  Love teaches of a processing system comprising a source image and a conversion system generating a mapping matrix based on the source image data set where the mapping matrix represents three-dimensional surface model [0049].  Love teaches of comparing the surface model as represented by the mapping matrix with set of numerical rules associated with features of interest in the source image and if the data stored by the mapping matrix matches one or more of the rules, the numerical analysis results will indicate the likelihood that the source image contains the feature of interest [0059].  Love teaches of defining the surface model into mapping matrices which are converted into two-dimensional analysis images [0174].  Love teaches of transforming the source image data sets into mapping matrices to generate the analysis images [0183].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Love to modify the previous references to provide a more improved system and method for interpreting and/or automating the analysis of medical images with increased accuracy [0008, 0048, Love].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793